         Case 3:13-cv-00297-JAM Document 587 Filed 03/13/20 Page 1 of 2



                            UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF CONNECTICUT

BRUCE KIRBY, INC. ET AL                               :
                                                      :      CASE NO. 3:13-CV-00297 (JAM)
                       Plaintiffs,                    :
                                                      :
V.                                                    :
                                                      :
LASERPERFORMANCE (EUROPE)                             :
LIMITED, ET AL.                                       :
                                                      :
                       Defendants.                    :      March 13, 2020

                DEFENDANTS’ REQUEST FOR ENTRY OF JUDGMENT

       The defendants Laser Performance (Europe) Limited, (“LPE”) and Quarter Moon, Inc.

(“QMI”) (jointly, the “Defendants”) hereby request, pursuant to Rule 58(d) of the Federal Rules

of Civil Procedure, that, once all issues to be decided by the Court, as well as those that have

been decided by the jury, have been ruled on, that the Court set out the substance of the

judgment in a separate document and file the judgment on the docket. To date, no separate

document setting forth a judgment on all issues arising out of the trial has been entered.

                                               DEFENDANTS,
                                              LASERPERFORMANCE (EUROPE) LIMITED
                                              and QUARTER MOON, INC.


                                               /s/ Robert B. Flynn
                                              Douglas S. Skalka (ct00616)
                                              Peter T. Fay (ct08122)
                                              Robert B. Flynn (ct15803)
                                              NEUBERT, PEPE & MONTEITH, P.C.
                                              195 Church Street, 13th Floor
                                              New Haven, Connecticut 06510
                                              Tel: (203) 821-2000
                                              Fax: (203) 821-2009
                                              dskalka@npmlaw.com
                                              pfay@npmlaw.com
                                              rflynn@npmlaw.com
          Case 3:13-cv-00297-JAM Document 587 Filed 03/13/20 Page 2 of 2



                                        CERTIFICATION

       I hereby certify that on March 13, 2020, a copy of the foregoing was filed electronically

[and served by mail on anyone unable to accept electronic filing]. Notice of this filing will be

sent by e-mail to all parties by operation of the Court’s electronic filing system [or by mail to

anyone unable to accept electronic filing]. Parties may access this filing through the Court’s

system.

                                                      /s/ Robert Flynn
                                                      Robert B. Flynn (ct15803)
                                                      NEUBERT, PEPE & MONTEITH, P.C.
